        Case 115-cv-03234-PGG            Document 38-1       Filed 01/22/20     Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  BARBARA GOLDSTEIN, Derivatively on behalf
  of Nominal Defendant,
                  Plaintiff,
          V.
                                                               No. 15-cv-03234-PGG
  JOHN MESSINA, ROBERT CASSERA, JOSEPH
                                                               Hon. Paul G. Gardephe
  CASSERA, JAMES FOLEY, ROBERT RIISKA,
  JAMES ALTUCHER, SYLVAN HOLZER,
  THOMAS CLARKE, JR., LARRY MELBY,
  KAREN AMATO, MICHAEL GOLDE,
                  Defendants,
          and
  CORPORATE RESOURCE SERVICES, INC., a
  Delaware corporation,
                  Nominal Defendant.

                           [PROPOSED] ORDER GRANTING
                         CHAPTER 11 TRUSTEE'S MOTION TO
                      INTERVENE AND SUBSTITUTE AS PLAINTIFF

       Upon the motion of James S. Feltman, not individually but solely in his capacity as chapter

11 trustee (the "Trustee") of Corporate Resource Services, Inc. ("CRS") for entry of an Order,

under Rules 17 and 24 of the Federal Rules of Civil Procedure, allowing the Trustee to intervene

and substitute as plaintiff in the above-captioned litigation, and this Court having jurisdiction to

consider the Motion and the relief requested therein; and this Court having determined that the

legal and factual bases set forth in the Motion establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court and after due deliberation and sufficient cause

appearing therefor,

       IT IS ORDERED:

           1. The Motion is granted.
        Case 1:15-cv-03234-PGG          Document 38-1      Filed 01/22/20    Page 3 of 3




           2. The Trustee is hereby authorized to intervene and substituted as plaintiff in the

above-captioned action.

           3. This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and/or enforcement of this Order.



Dated: New York, New York
      {ea.     ,2020
                  15
                                                             Hon. Paul G. Gardephe
                                                             United States District Judge




                                                2
